Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 1 of 9 PageID# 29784




                              Exhibit C
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 2 of 9 PageID# 29785
                                                                                              1

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division




          ---------------------------------:
                                           :
          SONY MUSIC ENTERTAINMENT, et al.,:
                         Plaintiffs,       :
                                           :
               -vs-                        :          Case No. 1:18-cv-950
                                           :
                                           :
          COX COMMUNICATIONS, INC., et al.,:
                         Defendants.       :
                                           :
          ---------------------------------:




                                    HEARING ON MOTIONS


                                      October 24, 2019


                            Before:   Liam O'Grady, USDC Judge




          APPEARANCES:


          Matthew J. Oppenheim, Scott A. Zebrak, Jeffrey M. Gould,
          and Andrew Guerra, Counsel for the Plaintiffs

          Thomas M. Buchanan, Michael S. Elkin, Jennifer A. Golinveaux,
          Thomas Patrick Lane, and Diana Hughes Leiden,
          Counsel for the Defendants




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 3 of 9 PageID# 29786
                                                                                            117

     1    But it's not -- in a statutory damages case, it is not an

     2    affirmative defense, Your Honor.

     3                With that, I will leave it to Mr. Zebrak.

     4                THE COURT:    All right.

     5                MR. ZEBRAK:    Thank you, Your Honor.            Very briefly, I

     6    would like to briefly address each of the pair of arguments

     7    that Cox raised with respect to statutory damages.

     8                THE COURT:    Go ahead.

     9                MR. ZEBRAK:    The first argument is what by shorthand

    10    we reference as the album/track argument that they make.                      Which

    11    is that if multiple tracks were ever on the same album and they

    12    are in this case, that means there is only one award of

    13    statutory damages.

    14                Quite frankly, Your Honor, this is not a serious

    15    argument.    And in a tell of how insubstantial the argument is,

    16    Cox in its initial briefing and then again here today didn't

    17    brief Your Honor on what the law or the facts are.

    18                THE COURT:    Well, Mr. Elkin cited the MP3 case and a

    19    second case, right?

    20                MR. ZEBRAK:    Sure.   But by that let me explain what I

    21    mean.   So, first of all, in the BMG case Your Honor recognized

    22    correctly that nothing in the Copyright Act bars a plaintiff

    23    from recovering a statutory damage award for a sound recording

    24    issued as an individual track simply because that plaintiff at

    25    some point in time also included that sound recording as part




                                                Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 4 of 9 PageID# 29787
                                                                                           118

     1    of an album or other compilation.

     2                THE COURT:    Right.    The duplication argument.               Go

     3    ahead.

     4                MR. ZEBRAK:    Right.   But that was not in Cox's

     5    initial papers or its argument today.          And I wished to bring it

     6    before the Court because Your Honor wasn't the first court to

     7    reach that correct result, nor the last court since.

     8                The very MP3 Tunes case they rely on from the Second

     9    Circuit reaches the same result that Your Honor did, as did the

    10    LimeWire case in New York as well.         And the reason for that is

    11    that what constitutes a work is different than registration.

    12    Registration, you know, there are all sorts of different ways

    13    that works are protected by registrations.               And Cox tries to

    14    conflate the two.

    15                And Your Honor and other courts, including the Second

    16    Circuit, have correctly recognized that where a work is

    17    separately distributed as a track, not just as part of an

    18    album, separate statutory damage awards are appropriate.

    19                Now, rather than address that head on today or in its

    20    briefing, Cox ignored it.       And instead focuses on what some

    21    other courts look to, which is whether a work has independent

    22    economic value.

    23                Now, we pointed out that these works do have

    24    independent economic value, but that's not the sole basis for

    25    our argument.     It's the fact that these tracks and these




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 5 of 9 PageID# 29788
                                                                                           119

     1    compositions -- well, their argument applies with respect to

     2    sound recordings.     But the point, Your Honor, is that these

     3    sound recordings have been commercialized individually.                     Now,

     4    that's the evidence of the case.        We put in detailed

     5    declarations to that effect.

     6                 Now, if there wasn't deposition testimony about it,

     7    it's because Cox didn't choose to focus on that.                Winston &

     8    Strawn is well aware that in the digital age these tracks have

     9    been commercialized individually.        And there is a number of

    10    courts that have essentially said that a per-track award is

    11    appropriate on this ground.

    12                 And it's not just our testimonial evidence, which is

    13    not -- though they address this just in a footnote in their

    14    reply brief, we have multiple paragraphs from our declarants in

    15    our opposition to their summary judgment motion explaining that

    16    these were commercialized individually.

    17                 So let me move to the second of the pair of

    18    arguments.    I know time is tight.

    19                 Mr. Elkin referred to our arguments as tortured and

    20    largely dismissed them, but notably without addressing them,

    21    Your Honor.    And that I think is reflective of the fact that

    22    our argument, we believe, is a plain reading of the statutory

    23    text and actually one that, though Cox asks this Court to sort

    24    of blindly follow the Second Circuit's non-dispositive

    25    decision, the Second Circuit didn't address our argument




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 6 of 9 PageID# 29789
                                                                                           120

     1    either.    Which is that the plain statutory text indicates in

     2    the singular, the copyright owner makes an election.

     3                 And we think the plain reading of the statute is that

     4    the all parts of a derivative work or one work limitation only

     5    applies where it's a single owner that owns the derivative work

     6    and the underlying work.      And I will explain why.

     7                 First of all, Congress obviously knows how to write

     8    in the singular or the plural.       And five times in section 504

     9    it uses the singular.

    10                 Now, it's not just that.      I noticed this earlier

    11    today, but actually in 504(b) it's not just the singular or

    12    referring to the infringer, but it refers to him or her.                     Which

    13    is further reenforcing that we're talking about a singular

    14    here.   It's hard to pluralize him or her with just the addition

    15    of an "s."

    16                 Now, when we made this argument, Cox has never cited

    17    a court that rejects our argument.         Instead, it cites 1 U.S.C.

    18    1, which says, unless the context indicates otherwise, words

    19    can be pluralized or from pluralized made to the singular in

    20    interpreting a statute.

    21                 Now, we submit, Your Honor, that the context clearly

    22    indicates otherwise.      It's not -- you know, the context might

    23    not indicate otherwise if there was an interchangeable use of

    24    singular or not, but it used it five times.              So that's the

    25    first thing.




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 7 of 9 PageID# 29790
                                                                                           121

     1                 The second point, Your Honor, is that to pluralize

     2    "copyright owner" here gives it a very different meaning.                      Now,

     3    I understand pluralizing a word, if it just allows for various

     4    permutations of the same meaning, but it is a clearly different

     5    meaning if in a case like this, when two works are independent

     6    -- two works have been infringed, we get one award, that's a

     7    very different meaning and not one that we think should just be

     8    shooed under the rug based on a statutory provision that says

     9    that you have to pay attention to whether the context indicates

    10    otherwise.

    11                 And the third reason why the context indicates

    12    otherwise, Your Honor, is something that Judge Rakoff

    13    recognized in the TV Tunes decision that we cite in our papers

    14    that the MP3 Tunes case disagreed with.           Cox refers to our

    15    argument in this regard as a policy argument.               It's not a

    16    policy argument.     It's an argument for why the context

    17    indicates otherwise.

    18                 And it's as follows.    The statutory damage provision

    19    talks about this election being made and all parts of a

    20    derivative work being one work for statutory damage purposes.

    21    It talks about it in the context of a single action.                     Cox

    22    acknowledges that we could avoid the draconian anti-copyright

    23    results that totally stifles the ability of a copyright owner's

    24    incentive to create, and all the fundamental logic behind the

    25    Copyright Act, that draconian result that they advocate for




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 8 of 9 PageID# 29791
                                                                                           122

     1    here, we could avoid that result by bringing separate cases.

     2    This is the absurdity that Judge Rakoff pointed out.

     3                Now, if Congress intended for something like -- well,

     4    first of all, Congress wouldn't -- why would Congress intend

     5    for a result that you could separately obtain awards that you

     6    couldn't obtain in a single case?        It's anti-judicial

     7    efficiency.    It stifles peoples' ability to protect their

     8    works.   There is a million reasons why.

     9                So for those reasons, we argue that our plain text

    10    reading is -- ought not to be dismissed as a tortured reading.

    11    It is a correct one, notwithstanding that the Second Circuit

    12    didn't address this issue.

    13                And, quite frankly, the Second Circuit, what it did,

    14    it laid out the statutory provisions.          Then what it did, it

    15    proceeded to cite a treatise, Patry, which simply cited the

    16    derivative work provision.       And then it cites legislative

    17    history.

    18                And Your Honor is well aware about the utility of

    19    legislative history in a matter like this.               And the legislative

    20    history is sparse, there is not much there.              And to the extent,

    21    you know, one looks at the legislative history -- and we don't

    22    think you need to because the plain text, as the rules of

    23    construction command, we think is in our favor.                Especially in

    24    our favor when you recognize that it is an obligation of

    25    construction to give meaning to each of the disparate language,




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case 1:18-cv-00950-LO-JFA Document 682-3 Filed 01/31/20 Page 9 of 9 PageID# 29792
                                                                                           123

     1    and ours is the only one that does that.

     2                But if you look at the legislative history, what we

     3    think is much more likely is that what Congress had in mind was

     4    some scenario where -- and I'm speculating, obviously -- is a

     5    scenario where you have, you know, a software company that

     6    maybe has three versions of a piece of software, and they own

     7    the work and the various components in it.

     8                There is no indication that Congress had in mind

     9    owners of different types of works, let alone sound recordings

    10    and musical works.     And we think, again, you don't even need to

    11    look at that because the statute is clear.

    12                Thank you.

    13                THE COURT:    Thank you.

    14                MR. ELKIN:    Your Honor, may I have 60 seconds?

    15                THE COURT:    You may have three minutes.

    16                MR. ELKIN:    All right, thank you.          I'll try to make

    17    good use of it.

    18                First of all, shockingly, I actually did read the

    19    Branch case.

    20                THE COURT:    Yeah, I --

    21                MR. ELKIN:    And I can tell you that the Branch case

    22    confirms that even if spreadsheets qualify as business records,

    23    such business records are inadmissible if they are summaries

    24    under FRE 1006 and the underlying data is not made available.

    25                And the Sprint Nextel case also confirms, as it




                                               Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
